Citation Nr: 9923490	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
rating for status post right knee lateral and medial meniscal 
tear (right knee disability), currently rated as 20 percent 
disabling.

2.  Entitlement to the assignment of a higher disability 
rating for lumbosacral strain with degenerative disc and 
joint disease (lumbar spine disability), currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from October 1977 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 RO rating decision, 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  During the pendency of 
his appeal, a February 1999 RO determination increased the 
disability ratings for the veteran's right knee disability 
and lumbar spine disability from 10 percent to 20 percent, 
respectively.  Inasmuch as there is no indication that the 
veteran has withdrawn his appeal for higher ratings for his 
right knee disability and lumbar spine disability back 
disorder, and in light of the fact that the maximum schedular 
evaluations have not been assigned to date, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that although the veteran has expressed 
disagreement to the RO's October 1996 rating decision denying 
him an increased disability rating for his service-connected 
residuals of a left knee meniscectomy (left knee disability), 
currently rated as 20 percent disabling, the RO did not 
render a statement of the case (SOC) with respect to this 
claim.  Therefore, the issue of a left knee disability is 
referred to the RO for an SOC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is shown to manifest 
no more than moderate recurrent subluxation or lateral 
instability.

3. The veteran's service-connected lumbar spine disability is 
occasionally symptomatic, including pain, muscle spasm, and 
some limitation of motion, and there is X-ray evidence of 
mild degenerative changes, but his lumbar spine disability is 
not manifested by more than lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; moderate limitation 
of motion, or moderate, recurring attacks of intervertebral 
disc syndrome.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for a right knee disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).

2.  The schedular criteria for a disability rating in excess 
of 20 percent for the veteran's service-connected lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher disability rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: veteran's service medical 
records; VA examination reports, radiology reports, and 
treatment records; private medical; and the veteran's written 
statements.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Pursuant to an October 1996 rating decision, the veteran was 
initially granted, in pertinent part, service connection for 
a right knee disability and a lumbar spine disability, and 
assigned noncompensable disability ratings, respectively.  A 
March 1997 RO determination increased the veteran's 
disability ratings for a right knee disability and a lumbar 
spine disability.  Pursuant to a July 1998 RO rating 
decision, the veteran was granted a temporary 100 percent 
disability rating for surgery performed in connection with 
his right knee disability, effective from September 24, 1997 
through October 31, 1997.  In accordance with a February 1999 
RO determination, the veteran's disability ratings for a 
right knee disability and a lumbar spine disability, were 
increased to 20 percent, retroactive to date of claim.   The 
20 percent disability ratings have remained in effect.  

A September 1996 VA examination report stated that the 
veteran complained his right knee locks up and that he felt 
pain and stiffness in his low back upon bending over and 
straightening up.  Objectively, the veteran exhibited a limp 
when walking and his spine was tilted to the right.  There 
was tenderness in the sacral area.  Spine range of motion was 
as follows: flexion to 85 degrees at the waist; 
hyperextension to 30 degrees; and rotation and lateral 
flexion to 35 degrees bilaterally, but done while supporting 
himself with crutches.  The ligaments of the right knee were 
observed to be intact.  The right knee showed flexion to 124 
degrees and McMurray's test on the right knee was negative.  
The diagnoses included right knee strain and muscle spasm, 
lumbosacral spine. 

A September 1996 VA radiology report found the following: an 
abnormality of the right transverse process at L3, possibly 
due to old trauma; an abnormality of the right third 
transverse process from the inferior to the medial aspects, 
probably congenital; and a loss of left lateral height of the 
L3 vertebral body.

An October 1996 letter from a private physician, James F. 
Krohn, D.C., explained that the veteran suffered from marked 
instability and weakness of the right knee, with pain, which, 
when combined with the veteran's left knee disability, 
adversely effected his gait.  The impression included 
decreased range of motion and instability of increasing 
frequency, suggesting permanent ligamentous damage, and 
altered lumbar contours.  Dr. Krohn opined that the 
combination of the veteran's knee disabilities and lumbar 
spine disability cause him "to function in a less than 
average way... " and recommended that he "not continue with 
the type of work he has done."

A February 1997 VA consultation report included an 
examination of the back, which revealed no spasm, forward 
flexion to 90 degrees, right tilt to 30 degrees, left tilt to 
20 degrees, normal squat, negative straight leg raising, 
normal motor/sensory testing, and  normal heel to toe walk.  
Also included was an examination of the right knee, which was 
observed to be stable medial-laterally.  Lachman's and 
McMurray's signs were negative, there was no effusion, but X-
rays showed mild degenerative joint disease.  

A February 1997 VA examination report recounted the veteran's 
complaints of his right knee hurting and locking.  The 
veteran complained that these symptoms, combined with his 
left knee disability, caused him difficulty in walking, 
standing, and performing his job at the post office, where he 
had stopped working in 1996.  The veteran also complained of 
back pain, but denied radiation of pain, tingling, or 
numbness down his legs or to the extremities.  The lumbar 
back and sciatic areas were tender, but no spasm was 
appreciated.  Straight leg raises were negative, deep tendon 
reflexes were +2 and equal in the knees and heels, and power 
was full in the knees and ankles.  McMurray's sign was 
negative on the right, but there was some crunching and 
swelling.  The gait was abnormal, favoring the left side.  
Range of motion of the right knee was flexion to 135 degrees 
and extension to 180 degrees.  Range of motion of the back 
was as follows: back flexion to 90 degrees with some mild 
pain; extension to 20 degrees; right rotation to 35 degrees, 
left rotation to 45 degrees; and right lateral flexion was to 
30 degrees and left lateral flexion was to 25 degrees.  The 
diagnoses included right knee arthritis, no doubt due to his 
awkward gait, and lumbar strain at least in part aggravated 
by his abnormal gait favoring the left side, as well as an 
old compression fracture on the left side of L3.  

A March 1997 letter to the U.S. Post Office from a private 
physician, Elbert H. Cason, M.D., stated that the veteran was 
unable to perform his assigned job due to his knees. 

An April 1997 letter from Dr. Krohn stated that the veteran 
was totally and continuously disabled and unable to work for 
the period March 28, 1997 to April 6, 1997.

June 1997 clinical records prepared by George O. Sertle, 
M.D., shows the veteran complained of low back pain, with 
occasional numbness or tingling.  Some spasm was observed to 
be present along the para lumbar area.  Some pain was 
elicited in the right leg with attempts at full extension in 
the sitting position.  X-ray of the lumbar spine showed some 
very minor degenerative arthritic changes but the disc spaces 
remained well intact.  The diagnosis acute lower back pain 
and right leg sciatica. 

July 1997 clinical records prepared by Dr. Sertle show the 
veteran was seen for complaints of right knee pain and 
instability.  Examination for the right knee showed some 
crepitation of the patellofemoral joint and pain at the 
medial and lateral joint lines, which is accentuated by 
rotation of the tibia on the femur.  

A July 1997 private MRI consultation report of the right 
knee, prepared by Geoffry S. Hamill, M.D., showed the 
following impression: linear increased signal within the 
posterior horns of both lateral and medial menisci are most 
consistent with meniscal tears on the lateral and medial 
sides; small joint effusion; small popliteal cyst present 
posteriorly; and a normal configuration noted of both the 
anterior and posterior cruciate ligaments.  

An August 1997 clinical record from Dr. Sertle, showed that 
he reviewed with the veteran the findings of the 
aforementioned July 1997 MRI, and recommended arthroscopic 
surgery for the right knee.  

An August 1997 letter from Dr. Sertle reviewed the veteran's 
recent medical history.  Concerning the veteran's lumbosacral 
strain, physical examination showed some tightness in the 
right paralumbar muscles and some sciatic-like pain in the 
right leg.  X-rays of the lumbar spine showed minor 
degenerative arthritic changes, but his disc spaces were 
well-maintained.  With regard to the right knee, the findings 
of the MRI diagnosed a tear to the medial and lateral 
meniscus and the need for arthroscopic surgery.  Dr. Sertle 
observed a positive McMurray sign, pain, tenderness, 
catching, and intermittent locking of the right knee.

A September 1997 treatment record prepared by Dr. Krohn shows 
the veteran was seen for complaints of severe pain, swelling 
and instability of the right knee.  Objectively, there was 
positive McMurray's and drawer signs, medial and lateral 
hypermobility, and the right knee was observed to be unstable 
and buckled under weight bearing.

A September 1997 private operation report prepared by Dr. 
Sertle explained the details of the procedures performed on 
the right knee, which consisted of a medial meniscectomy, 
partial lateral meniscectomy, shave and debride of lateral 
femoral condyle, and the removal of loose cartilaginous 
fragment.  The postoperative diagnosis was a tear of medial 
meniscus and lateral meniscus, degenerative arthritis, grade 
II and III changes of the lateral femoral condyle, and the 
removal of a loose cartilaginous fragment. 

A September 1997 clinical record from Dr. Sertle noted that 
the veteran did not complain of much pain or discomfort, 
there was a little effusion, but range of motion was good.  
In an October 1997 clinical record, Dr. Sertle reported that 
there was no effusion, there was good range of motion, and 
patellofemoral motion was smooth.  A November 1997 clinical 
record from Dr. Sertle stated that the veteran's right knee 
had good range of motion, there was no effusion or 
crepitation, there was no pain, and the joint was stable.  A 
January 1998 clinical record from Dr. Sertle revealed that 
there was slight effusion of the right knee joint but that 
the veteran had "excellent range of motion and 
patellofemoral motion was smooth."  Another clinical record 
of Dr. Sertles, dated in May 1998, stated there was no 
effusion of the right knee joint, patellofemoral motion was 
smooth, there was no ligamentous instability of the 
collateral or cruciate ligaments, nor was there pain at the 
medial and joint line with rotation of the tibia on the 
femur.  McMurray testing was negative and he had full 
extension, and flexion to 130 degrees. 

A September 1998 letter from Dr. Krohn stated that the 
veteran complained of back pain and spasm that radiated from 
hips down to his right knees, and explained that the 
veteran's gait was altered in that he carried himself 
slightly forward and to the right. Muscle spasm and 
tenderness was elicited along the sacroiliac joint on the 
right on palpation, and there was mild swelling observed 
there as well.  There was pain with flexion at 15 degrees, 
although further flexion was performed to 70 degrees.  There 
was a positive Dierfield deficiency on the right of 2 
centimeters, a leg deficiency present which "aggrivates 
[sic] muscle spasm effecting gaite [sic]."  Lasegue's was 
positive with lumbar movement bilaterally, heel walk was 
difficult and muscle weakness did not allow for full 
extension. Sensory examination was equal and bilateral.  
Examination of the right knee showed that it subluxated a 
full centimeter beyond normal joint play.  The supporting 
meniscus, collateral, and cruciate ligaments were observed to 
have lost cohesiveness, the veteran had difficulty with 
squatting, and anterior and posterior drawer signs were 
positive.  Dr. Krohn stated that the conditions of the 
veteran's knees were extreme and that they remained unstable 
to bending, lateral movement, and the stress of walking, with 
the likelihood of advanced degenerative osteoarthritis 
progressing in the future.  The examiner opined that the 
veteran's employment responsibilities at the post office such 
as bending, kneeling, changing position, lifting, etc., 
aggravate the veteran's lumbar spine disability and right 
knee disability.  The examiner further opined that "[t]he 
low back sacroiliac joint is rated at 18 percent with severe 
pain and spasm acute attacks that temporarily incapasitate 
[sic] him," and that "[h]is earning ability is limited, by 
physical disability conservatively rated at 50 percent." 

An October 1998 VA radiology report of the lumbosacral spine 
revealed that aside from a slightly reduced disc space at L5-
S1, the lumbosacral vertebrae was otherwise normally aligned, 
with the remaining disc spaces preserved an no other bone or 
joint abnormality seen.

An October 1998 VA radiology report of the right knee was 
negative, as there was no evidence of fracture, dislocation 
or other bone or joint abnormality.

An October 1998 VA examination report recited the veteran's 
complaints of pain in the anterior part of the patella, with 
the sensation that it catches at times, but without locking 
up or giving out, and occasional swelling.  Indeed, it was 
noted that the veteran complained his left knee was the main 
problem.  Concerning the veteran's lumbar strain complaints, 
no radiculopathy, numbness, paresthesia, or lower extremity 
weakness was reported.  Back pain is occasional, with 
exacerbations about once a week.  Objectively, the veteran 
ambulated about the room without difficulty.  The back was 
nontender and there was no spasm or atrophy of the back 
muscles observed.  Straight leg raising was negative to 70 
degrees and sensation was intact to pinprick and light touch.  
Range of motion of the lumbar back was as follows: forward 
flexion to 95 degrees, hyperextension to 30 degrees, and 
right and left lateral deviation to 35 degrees.  With regard 
to the right knee, there was no crepitus, instability, 
effusion, or bollotement noted on exam.  There was some 
tenderness over the patella and just inferior to the patella.  
The veteran was able to flex the right knee was from 0 
degrees to 128 degrees.  The diagnoses were patellofemoral 
syndrome of the right knee, status post surgery for meniscus 
problems with normal range of motion, and lumbar strain with 
no loss of range of motion.

A November 1998 letter from Dr. Sertle recounted the 
veteran's history of injury to the right knee, and the 
resulting surgery performed for a torn medial and lateral 
meniscus with degenerative changes thereof.  Concerning the 
veteran's lumbar spine disability, the veteran was diagnosed 
with acute low back pain and sciatica in the right leg.  
Treatment consisted of muscle relaxant medication, pain 
medication, and anti-inflammatory medication, all of which 
appeared to help improve his low back symptomatology.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson V. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

The Board has carefully examined the entire record and finds 
that the separate disability ratings assigned by the RO for 
the veteran's right knee disability and lumbar spine 
disability accurately reflect the relative severity of his 
disabilities at any given time, consistent with the 
requirements of Fenderson.  


I.  Right Knee Disability

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which delineates the rating 
criteria for recurrent subluxation or lateral instability 
caused by some impairment of the knee.  Under this 
regulation, a 30 percent disability rating is assigned for 
severe symptoms, a 20 percent disability rating for moderate 
symptoms, and a 10 percent disability rating for slight 
symptoms.  The Board concludes that the medical evidence does 
not show severe impairment of the right knee to afford the 
veteran a 30 percent disability rating under Diagnostic Code 
5257.  Although an October 1996 letter from Dr. Krohn stated 
that the veteran suffered from "marked" instability and 
weakness of the right knee, accompanied by pain, later 
medical observations of the right knee clearly show that the 
veteran's right knee impairment did not exceed moderate 
symptoms.  Range of motion has consistently been near normal, 
and after the September 1997 surgery performed on the right 
knee, there was a steady improvement of symptomatology, with 
the right knee characterized as stable, with little effusion 
or swelling, good range of motion, and with little or no 
pain.  Even in consideration of Dr. Krohn's September 1998 
letter, which detailed observations of instability and 
weakness in the right knee, such observations, in the Board's 
view, simply do not meet the schedular criteria for severe 
impairment to afford the veteran a 30 percent disability 
rating. 

The Board notes that the record demonstrates that the veteran 
underwent a September 1997 right knee medial meniscectomy, 
partial lateral meniscectomy, shave and debride of lateral 
femoral condyle, and the removal of loose cartilaginous 
fragment.  As such, the veteran's right knee disability may 
also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1998).  However, Diagnostic Code 5258 only provides for a 
maximum 20 percent disability rating for semilunar dislocated 
cartilage with frequent episodes of locking, pain, and 
effusion.  Therefore, a disability rating in excess of 20 
percent under Diagnostic Code 5258 is unavailable.  

The Board has also considered Diagnostic Codes 5256, 5260, 
5261, and 5262, as they are relevant to the veteran's 
disability and provide for an evaluation higher than 20 
percent.  However, none of these Diagnostic Codes are 
applicable because the medical evidence does not show that 
the left knee has the following: ankylosis; compensable 
limitation of motion; or impairment of the tibia or fibula 
accompanied by nonunion or malunion.  This does not end the 
Board's inquiry, however, as the evidence of record points to 
the existence of degenerative arthritis associated with the 
veteran's service-connected right knee disability.  

There is no X-ray evidence to show that the veteran has 
degenerative arthritic changes of the right knee.  Indeed, an 
October 1998 VA radiology report of the right knee was 
negative for any evidence of arthritis.  Nevertheless, the 
claims file includes various opinions or comments from both 
private and VA medical examiners stating that there is 
degenerative arthritis of the right knee.  Degenerative 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Court held, in 
the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), that "painful motion of a major joint ... caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  Further, 
as stated by the VA's Office of the General Counsel in a 1997 
Precedent Opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  As the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, 
"... the evaluation of knee dysfunction under both codes 
would not amount to pyramiding under section 4.14."  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 
(1997).

Even though there is no X-ray evidence of record to show 
degenerative arthritis of the right knee, assuming arguendo 
that there is degenerative arthritis of the right knee based 
on the statements of examining physicians, there is no 
consistent observation of pain in the right knee upon motion.  
Therefore, the Board must conclude that a separate 10 percent 
rating for degenerative arthritis of the right knee is not 
warranted.


II.  Lumbar Spine Disability

The veteran's back disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which governs ratings for lumbosacral strains.  That 
code provides that a 40 percent disability rating is 
warranted when there is listing of whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is 



appropriate for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

The Board concludes that an increased rating to 40 percent 
under Diagnostic Code 5295 is not warranted.  While the 
medical evidence demonstrates occasional lumbar back pain, 
muscle spasm, tenderness, some minimal limitation of motion 
of the lumbar spine, and there is X-ray evidence of mild 
degenerative changes, there is no medical evidence of a 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion, and the weight of the evidence does not show marked 
limitation of forward bending in a standing position.

The relevant medical evidence does show some limitation of 
motion of the lumbar spine.  Severe limitation of motion of 
the lumbar spine is rated 40 percent, while moderate 
limitation of motion is rated 20 percent.  38 C.F.R. § 4.71a, 
Code 5292.  The Board notes that although the veteran's 
limitation of motion measurements vary somewhat from 
examination to examination, they are deemed, at most, to be 
in the mild to moderate range of limitation.  The Board finds 
these measurements demonstrate a limitation in the range of 
motion of the veteran's lumbar spine that more nearly 
approximates moderate limitation of motion rather than 
severe.   In making this determination, the Board has 
considered 38 C.F.R. § 4.7, which directs the higher 
evaluation to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.

Although applicable to disabilities of the lumbar spine, 
Diagnostic Code 5289 is inapplicable to this veteran's 
particular disability because there is no medical evidence 
suggesting that the veteran has ankylosis of the lumbar 
spine.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, for intervertebral disc syndrome.  However, the 
Board finds that the evidence of record 


showing the veteran's diagnosis of mild degenerative disc 
disease, and associated symptomatology consisting of 
occasional pain, muscle spasm, and sciatica, do not exceed 
the current 20 percent disability rating, as there is no 
showing severe symptoms, characterized by recurring attacks 
with only intermittent relief from sciatic neuropathy or 
other neurological findings. 


III. Conclusion

This decision encompasses the veteran's complaints of pain as 
such complaints relate to functional loss of the veteran's 
right knee and lumbar spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that the veteran has not shown that 
his left knee internal derangement and resultant traumatic 
arthritis have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).





ORDER

A disability rating in excess of 20 percent for a service-
connected right knee disability is denied.

A disability rating in excess of 20 percent for a service-
connected lumbar spine disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

